Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered May 7, 1985, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The contentions now raised by the defendant on this appeal have been considered and rejected by this court on the appeal of his codefendant, Michael Ellison, with whom defendant was jointly tried (see, People v Ellison, 150 AD2d 387 [decided herewith]). None of the contentions raised by the defendant requires a different result. Thompson, J. P., Bracken, Brown and Harwood, JJ. concur.